DETAILED ACTION
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.  Specifically, the finality was withdrawn because the office deemed the modifications of the base references to have a floating configuration, in which the ball member, seat carriers, and seats move downstream in response to upstream pressure, not obvious.  For example, modifying the biasing seals 128 disclosed by Runyan (US 4,099,705) in col. 5, lines 53-65 to provide biasing and a floating configuration like the “spring”/”elastic elements” 23 taught by He (US 2015/0300509), was determined to not be obvious because it is unclear whether the biasing seals 128 in Runyan could provide as much of a biasing force as the springs/elastic elements 23 taught by He.
Claims 1-25 and 27-37 remain pending, and claim 31 remains pending.  Claim 26 has been cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 9 October 2020 in the Pre-Appeal Brief have been fully considered but they are not persuasive in view of the newly applied base reference – Stunkard (US 6,669,171).
The applicant argues with respect to the independent claims on pgs. 1-2 of the Pre-Appeal Brief that the prior art lacks first and second seat carriers, first and second seats, and a ball member that is retained within a body member by a seal retainer and 
The applicant argues with respect to the independent claims on pg. 2 of the Pre-Appeal Brief that the prior art lacks a first piston seal providing a first seal between an outer surface of the second seat carrier and an inner surface of the body bore of the body member, and a second piston seal providing a second seal between the outer surface of the second seat carrier and an inner surface of the seal retainer, wherein the first piston seal and the second piston seal prevent bypass between the body member and the seal retainer.  However, Stunkard discloses in Figs. 1-12 a first piston seal (comprising either of seals 74, 62, or the seal formed by either of seals 74, 62) providing a first seal between an outer surface of the second seat carrier and an inner surface of the body bore of the body member 12; and a second piston seal (comprising seal 68, or the seal formed by seal 68) providing a second seal between the outer surface of the second seat carrier and an inner surface of the seal retainer 50; wherein the first piston seal 74/62 and the second piston seal 68 prevent bypass between the body member 42 and the seal retainer 50 (in addition to seal 60 or 62 if seals 60 or 62 aren’t the first piston seal, like the applicant’s piston seals 28 in grooves 23 and 24 of the second seat carrier 42 only partially prevent bypass on one side of the seal retainer 50 while another seal in groove 26 of the seal retainer 50 prevents bypass on the other side of the seal 
The applicant argues with respect to the independent claims on pgs. 2-4 of the Pre-Appeal Brief that the prior art lacks piston seals.  However, as previously discussed, the seals pointed out in Stunkard as piston seals in the rejections are seen as being as much as piston seals as the applicant’s piston seals in grooves 23 and 24 because “piston” seals are interpreted as annular seals that seal between two nested structures in view of the applicant reciting a piston seal as an alternative to face and shoulder seals on pg. 9, lines 26-28 of the applicant’s specification.
The applicant argues with respect to the independent claims on pgs. 4-5 of the Pre-Appeal Brief that there isn’t a reasonable expectation for success in expecting the seat carriers, seats, and ball member in the prior art to move in downstream of fluid flow in response to upstream pressure.  However, as previously discussed, Stunkard discloses such movement of structures in response to fluid pressure in col. 11, lines 6-30.
Applicant’s arguments, see pg. 5 of the Response, filed 9 October 2020, with respect to the 112 issue of “diamond-shaped” in claim 9 has been fully considered and are persuasive.  The 112(b) rejections has been withdrawn.  Therefore, “diamond-shaped” is interpreted as including a range of shapes that may be construed as being diamond-shaped, as the applicant argues and supports with MPEP 2173.02(I), which 
Drawings
The drawings were received on 9 March 2020.  These drawings are not accepted because they did not overcome all of the drawing objections.  Specifically, the replacement drawings still lack showing the second spring claimed in 29 as being positioned between the first seat carrier and the body member.  All of the other drawing objections would have been overcome if the replacement drawings were entered.  Therefore, the following drawing objections refer to the last set of drawings to have been entered – the drawings filed 11 November 2016.  It is suggested that subsequent replacement drawings include all of the acceptable amendments together in a single filing.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second spring positioned between the first seat carrier and the body member (as claimed in claim 29) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to because:
In Fig. 16, “31” shouldn’t overlap hatched surfaces/markings.
In Figs. 20a-b, “16” shouldn’t overlap hatched surfaces/markings.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 153 (Fig. 56)
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 10 is objected to because of the following informalities:  In claim 10, last line, it appears that “an inner surface of the body bore” should be changed to --the inner surface of the body bore-- because said inner surface was apparently antecedently recited in claim 1.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 11, it is unclear whether the “gasketing material” providing the first and second seals is any different from the first and second piston seals antecedently introduced in claim 1 as providing the first and second seals.  As understood, the gasketing materials introduced in claim 11 are the same as the first and second piston seals introduced in claim 1, so claim 11 should be amended to more clearly describe the relationship between the piston seals and gasketing materials.
Claim 32 recites the limitation "the second seat carrier" in line 13.  There is insufficient antecedent basis for this limitation in the claim.  As understood, the recitation refers to the second seat carrier 42.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-14, 27-30, and 32 (as understood: 11 and 32) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stunkard (US 6,669,171).
Regarding claim 1, Stunkard discloses in Figs. 1-12 a ball valve assembly comprising:
a body member 12 extending from a first end (comprising the portion of the body member 12 extending from end 218 to ball member 42) to a second end (comprising the portion of the body member 12 extending from end 220 to ball member 42) and defining a body bore (comprising the internal bore extending between ends 218 and 220) and a neck bore (comprising the vertical bore in the body member 12 through which the stem 122 extends), the body bore having a central longitudinal axis;
a first seat carrier 26 housing a first seat 80, the first seat carrier 26 disposed in the first end of the body member 12;
a second seat carrier (comprising the carrier in seat assembly 66 that holds seat 82 that resembles carrier 26 in assembly 24) housing a second seat 82, the second seat carrier disposed in the second end of the body member 12;
a ball member 42 disposed in the body bore of the body member 12 between the first and second seat carriers, with the first and second seats 80, 82 engaging the ball member 42;
a stem member 122 disposed in the neck bore and coupled to the ball member 42;

a first piston seal (comprising either of seals 74, 62, or the seal formed by either of seals 74, 62, wherein “piston” seals are interpreted as annular seals that seal between two nested structures in view of the applicant’s disclosure of a piston seal as an alternative to face and shoulder seals on pg. 9, lines 26-28 of the applicant’s specification) providing a first seal between an outer surface of the second seat carrier and an inner surface of the body bore of the body member 12; and
a second piston seal (comprising seal 68, or the seal formed by seal 68, wherein “piston” seals are interpreted as annular seals that seal between two nested structures in view of the applicant’s disclosure of a piston seal as an alternative to face and shoulder seals on pg. 9, lines 26-28 of the applicant’s specification) providing a second seal between the outer surface of the second seat carrier and an inner surface of the seal retainer 50;
wherein when the ball member 42 is rotated to a fully closed position via the stem member 122, the ball member 42, the first and second seat carriers and the first and second seats 80, 82 are configured to move along the central longitudinal axis in a downstream direction in reaction to an upstream load or applied pressure (col. 11, lines 6-30), and
wherein the first piston seal 74/62 and the second piston seal 68 prevent bypass between the body member 42 and the seal retainer 50 (in addition to seal 60 or 62 if seals 60 or 62 aren’t the first piston seal, like the applicant’s piston seals 28 in grooves 
Regarding claim 2, Stunkard discloses in Figs. 1-12 that the neck bore defines a stem axis (along which the stem 122 extends from the ball member 42), the stem axis positioned transverse to the central longitudinal axis of the body bore; and wherein when the ball member 42 is rotated to a fully open position via the stem member 122, engagement of the stem member 122 with the ball member 42 forces the ball member 42 to be centered on the stem axis.
Regarding claim 3, Stunkard discloses in Figs. 1-12 that there is a first end connector 214 and a first fastener member 210 mounted to the first end of the body member 12; and a second end connector 216 and a second fastener member 210 mounted to the second end of the body member 12.  
Regarding claim 4, Stunkard discloses in Figs. 1-12 that the first end connector 214 includes an engagement surface that engages an outer surface 219 of the first end of the body member 12, with gasketing material 222 positioned within a groove 223 of the outer surface of the first end of the body member 12 providing a seal between the engagement surface of the first end connector 214 and the outer surface 219 of the first end of the body member 12; and wherein the second end connector 216 includes an engagement surface that engages an abutment surface 221 of the seal retainer 50, with gasketing material 224 positioned within a groove 225 of the abutment surface 221 of the seal retainer 50 providing a seal between the engagement surface of the second end connector 216 and the abutment surface 221 of the seal retainer 50.
Regarding claim 7, Stunkard discloses in Figs. 1-12 that the stem member 122 includes a groove 156 (or 158), with gasketing material 152 positioned within the groove 156/158 of the stem member 122 providing a seal between the stem member 122 and a surface of the neck bore of the body member 12.
Regarding claim 8, Stunkard discloses in Figs. 1-12 that the engagement of the first seat 80 with the ball member 42 creates a seal between the ball member 42 and the first seat carrier 26; and wherein the engagement of the second seat 82 with the ball member 42 creates a seal between the ball member 42 and the second seat carrier.
Regarding claim 9, Stunkard discloses in Figs. 1-12 that the first and second seats 80, 82 are each cylindrical and include a through hole, and the first and second seats 80, 82 each define a diamond-shaped cross-sectional profile revolved about a center axis (wherein the seats 80, 82 are considered as each having a “diamond-shaped cross-sectional profile” because they consist of facets and corners like diamonds, especially freshly mined diamonds); and wherein the first and second seats 80, 82 are each designed to deflect under load.
Regarding claim 10, Stunkard discloses in Figs. 1-12 that the first seat carrier 26 includes an outer surface having a groove 28, with gasketing material 30 positioned within the groove 28 of the outer surface of the first seat carrier 26 providing a seal between the outer surface of the first seat carrier 26 and an inner surface of the body bore of the body member 12.
Regarding claim 11, Stunkard discloses in Figs. 1-12 that the outer surface of the second seat carrier includes first and second grooves (comprising the groove 72 for seal 74 and the groove for seal 68), with first gasketing material 74 positioned within the 
Regarding claim 12, Stunkard discloses in Figs. 1-12 that there is an inner surface of the second end of the body member includes internal threads 46 that extend from the second end to an abutment wall 52 positioned a distance from the second end; and wherein the seal retainer 50 includes threads 48 on an outer surface, with the threads 48 of the seal retainer 50 configured to engage the internal threads 46 of the body member 12 until an inner end 54 of the seal retainer 50 engages the abutment wall 52 of the body member 12.
Regarding claim 13, Stunkard discloses in Figs. 1-12 that the seal retainer 50 is configured to be moved to a predefined position along the internal threads 46 between the second end of the body member 12 and the abutment wall 52.
Regarding claim 14, Stunkard discloses in Figs. 1-12 that the seal retainer 50 is configured to be moved to a position along the internal threads 46 and against the abutment wall 52.
Regarding claim 27, Stunkard discloses in Figs. 1-12 that when the ball member 42 is rotated to the fully closed position, and when increased cavity pressure exists in the body member 12, the first and second seat carrier and the first and second seats 80, 82 are configured to move away from the ball member 42 to relieve the increased 
Regarding claim 28, Stunkard discloses in Figs. 1-12 a ball valve assembly comprising:
a body member 12 extending from a first end (comprising the portion of the body member 12 extending from end 218 to ball member 42) to a second end (comprising the portion of the body member 12 extending from end 220 to ball member 42) and defining a body bore (comprising the internal bore extending between ends 218 and 220) and a neck bore (comprising the vertical bore in the body member 12 through which the stem 122 extends), the body bore having a central longitudinal axis;
a first seat carrier 26 housing a first seat 80, the first seat carrier 26 disposed in the first end of the body member 12;
a second seat carrier (comprising the carrier in seat assembly 66 that holds seat 82 that resembles carrier 26 in assembly 24) housing a second seat 82, the second seat carrier disposed in the second end of the body member 12;
a ball member 42 disposed in the body bore of the body member 12 between the first and second seat carriers, with the first and second seats 80, 82 engaging the ball member 42;
a stem member 122 disposed in the neck bore and coupled to the ball member 42; 

a first piston seal (comprising either of seals 74, 62, or the seal formed by either of seals 74, 62, wherein “piston” seals are interpreted as annular seals that seal between two nested structures in view of the applicant’s disclosure of a piston seal as an alternative to face and shoulder seals on pg. 9, lines 26-28 of the applicant’s specification) providing a first seal between an outer surface of the second seat carrier and an inner surface of the body bore of the body member 12;
a second piston seal 68 (comprising seal 68, or the seal formed by seal 68, wherein “piston” seals are interpreted as annular seals that seal between two nested structures in view of the applicant’s disclosure of a piston seal as an alternative to face and shoulder seals on pg. 9, lines 26-28 of the applicant’s specification) providing a second seal between the outer surface of the second seat carrier and an inner surface of the seal retainer 50; and
a first spring 69 positioned between the second seat carrier and the seal retainer 50; 
wherein when the ball member 42 is rotated to a fully closed position via the stem member 122, the ball member 42, the first and second seat carriers and the first and second seats 80, 82 are configured to move along the central longitudinal axis in a downstream direction in reaction to an upstream load or applied pressure (col. 11, lines 6-30), and

Regarding claim 29, Stunkard discloses in Figs. 1-12 that there is a second spring 40 positioned between the first seat carrier 26 and the body member 12.
Regarding claim 30, Stunkard discloses in Figs. 1-12 a ball valve assembly comprising:
a body member 12 extending from a first end (comprising the portion of the body member 12 extending from end 218 to ball member 42) to a second end (comprising the portion of the body member 12 extending from end 220 to ball member 42) and defining a body bore (comprising the internal bore extending between ends 218 and 220) and a neck bore, the body bore having a central longitudinal axis;
a first seat carrier 26 housing a first seat 88, the first seat carrier 26 disposed in the first end of the body member 12, the first seat 88 integral to the first seat carrier 26 (col. 6, lines 29-38);
a second seat carrier (comprising the carrier in seat assembly 66 that holds seat 82 that resembles carrier 26 in assembly 24) housing a second seat 90, the second seat carrier disposed in the second end of the body member 12, the second seat 90 integral to the second seat carrier (col. 6, lines 29-38);

a stem member 122 disposed in the neck bore and coupled to the ball member 42; 
a seal retainer 50 mounted to the second end of the body member 12, the seal retainer 50 configured to retain the ball member 42 (col. 4, lines 54-59), the first and second seat carriers and the first and second seats 88, 90 in the body member 12;
a first piston seal (comprising either of seals 74, 62, or the seal formed by either of seals 74, 62, wherein “piston” seals are interpreted as annular seals that seal between two nested structures in view of the applicant’s disclosure of a piston seal as an alternative to face and shoulder seals on pg. 9, lines 26-28 of the applicant’s specification) providing a first seal between an outer surface of the second seat carrier and an inner surface of the body bore of the body member 12; and
a second piston seal (comprising seal 68, or the seal formed by seal 68, wherein “piston” seals are interpreted as annular seals that seal between two nested structures in view of the applicant’s disclosure of a piston seal as an alternative to face and shoulder seals on pg. 9, lines 26-28 of the applicant’s specification) providing a second seal between the outer surface of the second seat carrier and an inner surface of the seal retainer 50;
wherein when the ball member 42 is rotated to a fully closed position via the stem member 122, the ball member 42, the first and second seat carriers and the first and second seats are configured to move along the central longitudinal axis in a 
wherein the first piston seal 74/62 and the second piston seal 68 prevent bypass between the body member 12 and the seal retainer 50 (in addition to seal 60 or 62 if seals 60 or 62 aren’t the first piston seal, like the applicant’s piston seals 28 in grooves 23 and 24 of the second seat carrier 42 only partially prevent bypass on one side of the seal retainer 50 while another seal in groove 26 of the seal retainer 50 prevents bypass on the other side of the seal retainer 50).
Regarding claim 32, Stunkard discloses in Figs. 1-12 a ball valve assembly comprising:
a body member 12 extending from a first end (comprising the portion of the body member 12 extending from end 218 to ball member 42) to a second end (comprising the portion of the body member 12 extending from end 220 to ball member 42) and defining a body bore (comprising the internal bore extending between ends 218 and 220) and a neck bore (comprising the vertical bore in the body member 12 through which the stem 122 extends), the body bore having a central longitudinal axis and the neck bore having a stem axis positioned transverse to the central longitudinal axis;
a seat carrier 26 housing a first seat 80, the seat carrier disposed in the first end of the body member 12;
a second seat 82 disposed in the second end of the body member 12;
a ball member 42 disposed in the body bore of the body member 12 between the seat carrier 26 and the second seat 82, with the first and second seats 80, 82 engaging the ball member 42;

a seal retainer 50 mounted to the first end of the body member 12, the seal retainer 50 configured to retain the ball member 42, the seat carrier 26 and the first and second seats 80, 82 in the body member 12 (col. 4, lines 54-59);
a first piston seal (comprising either of seals 74, 62, or the seal formed by either of seals 74, 62, wherein “piston” seals are interpreted as annular seals that seal between two nested structures in view of the applicant’s disclosure of a piston seal as an alternative to face and shoulder seals on pg. 9, lines 26-28 of the applicant’s specification) providing a first seal between an outer surface of the second seat carrier (comprising the carrier in seat assembly 66 that holds seat 82 that resembles carrier 26 in assembly 24) and an inner surface of the body bore of the body member 12; and 
a second piston seal (comprising seal 68, or the seal formed by seal 68, wherein “piston” seals are interpreted as annular seals that seal between two nested structures in view of the applicant’s disclosure of a piston seal as an alternative to face and shoulder seals on pg. 9, lines 26-28 of the applicant’s specification) providing a second seal between the outer surface of the second seat carrier and an inner surface of the seal retainer 50;
wherein when the ball member 42 is rotated to a fully closed position via the stem member 122, the ball member 42, the seat carrier 26 and the first second seat 80, 82 are configured to move along the central longitudinal axis in a downstream direction in reaction to an upstream load or applied pressure (col. 11, lines 6-30); and

wherein the first piston seal 74/62 and the second piston seal 68 prevent bypass between the body member 12 and the seal retainer 50.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Stunkard in view of Runyan (US 4,099,705).
Regarding claim 5, Stunkard discloses first and second fasteners and first and second end connectors, as previously discussed, but lacks teaching that: the first fastener member includes internal threads that engage threads positioned on the first end of the body member, the first fastener member engaging a shoulder surface of the first end connector to force the first end connector against the first end of the body member; and wherein the second fastener member includes internal threads that engage threads positioned on the second end of the body member, the second fastener member engaging a shoulder surface of the second end connector to force the second end connector against the second end of the body member.
Runyan teaches in Figs. 1-4 that the first fastener member 52 includes internal threads that engage threads 48 positioned on the first end of the body member 38, the first fastener member 52 engaging a shoulder surface 34 of the first end connector 22 to force the first end connector 22 against the first end of the body member 38; and wherein the second fastener member 50 includes internal threads that engage threads 46 positioned on the second end of the body member 38, the second fastener member 56 engaging a shoulder surface 36 of the second end connector 24 to force the second end connector 24 against the second end of the body member 38.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fastener members .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Stunkard in view of Kitzie (US 3,788,602) and Matsushita et al. (US 8,740,180).
Regarding claim 6, Stunkard discloses a valve, as previously discussed, but lacks a mounting pad on a bottom surface of the body member to mount to a mounting surface, and a mounting flange on the neck bore to mount to an actuator.
With regard to the mounting pad, Kitzie teaches in Figs. 1-5 a mounting pad 39 positioned on a bottom surface of the body member 21, the mounting pad 39 configured to mount to a mounting surface (col. 3, lines 11-18).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the body member in Stunkard to include a mounting pad to facilitate mounting of the valve and to provide a surface that can be conveniently held during assembly, as Kitzie teaches (col. 3, lines 11-18).
With regard to the mounting flange, Matsushita teaches in Fig. 1 a mounting flange 5 positioned on top of and extending from the neck bore, the mounting flange 5 configured to mount to an actuator 45 (col. 4, line 66 – col. 5, line 4).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the body member of Stunkard to include a mounting flange on the neck bore that is configured to mount to an actuator in the form of an automatic actuator alternative to a manually actuated handle, as Matsushita teaches (col. 4, line 66 – col. 5, line 4), because an automatic actuator provides easier actuation for the user.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Stunkard in view of Roberts (US 5,579,804).
Regarding claim 15, Stunkard teaches a ball valve, as previously discussed, but lack a lock plate mounted to the stem member and a handle member mounted to the lock plate, wherein the handle member includes a socket that engages a protrusion on an upper surface of the lock plate, and the lock plate includes a female socket on a lower surface of the lock plate that engages the stem member.  
Roberts teaches in Figs. 1-6 a lock plate 68 mounted to the stem member 28, 50 and a handle member 42 mounted to the lock plate 68, wherein the handle member 42 includes a socket 108 that engages a protrusion 94/96 on an upper surface of the lock plate 98, and the lock plate 98 includes a female socket 74 on a lower surface of the lock plate that engages the stem member 28, 50.  The mounting flange and lock plate are a part of a locking/latching assembly that allows the valve to be securely locked/latched in various positions (col. 5, lines 28-37).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the valve disclosed by Stunkard to include a lock plate on the stem member and a handle member on the lock .
Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Stunkard in view of Scaramucci (US 5,323,805).
Regarding claim 16, Stunkard teaches a ball valve assembly, as previously discussed, but lacks a mounting flange on top of and extending from the neck bore, and a lock plate positioned above an upper surface of the mounting flange and mounted to the stem member.
Scaramucci teaches in Figs. 1-20 a mounting flange 62 positioned on top of and extending from the neck bore; and a lock plate 64 positioned above an upper surface of the mounting flange 62 and mounted to the valve stem 50.  The mounting flange and lock plate are a part of a locking/latching assembly that allows the valve to be securely locked/latched in various positions.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the valve disclosed in Stunkard to include the locking/latching assembly taught by Scaramucci, including a mounting flange on the neck bore and a lock plate on the stem member, so that the valve can be securely locked/latched in various positions, as Scaramucci teaches.
Regarding claim 17, Scaramucci teaches in Figs. 1-20 that when the ball member 40 is rotated to a first position via the stem member 50, a first hole 82 of the lock plate 64 aligns with a first aperture 76 of the mounting flange 62, with a lock 84 inserted through the aligned first hole 82 and first aperture 76 configured to prevent the lock plate 64, stem member 50 and ball member 40 from rotating.
Regarding claim 18, Scaramucci teaches in Figs. 1-20 that after the lock 84 is removed from the first hole 82 and first aperture 76 and when the ball member 40 is rotated to a second position via the stem member 50, a second hole 82 of the lock plate 64 aligns with a second aperture 76 of the mounting flange 62, with the lock 84 inserted through the aligned second hole 82 and second aperture 76 configured to prevent the lock plate 64, stem member 50 and ball member 40 from rotating.
Regarding claim 19, Scaramucci teaches in Figs. 1-20 that the first position is the fully closed position of the ball member 40, and the second position is a fully open position of the ball member 40; and wherein when the lock 84 is inserted through the first hole 82 and first aperture 76 and is locked to prevent the lock plate 64, stem member 50 and ball member 40 from rotating, the lock plate 64 cannot be removed from the mounting flange 62 without unlocking or destroying the lock 84; and wherein when the lock 84 is inserted through the second hole 82 and second aperture 76 and is locked to prevent the lock plate 64, stem member 50 and ball member 40 from rotating, the lock plate 64 cannot be removed from the mounting flange 62 without unlocking or destroying the lock 84.
Regarding claim 33, Stunkard discloses in Figs. 1-12 a ball valve assembly comprising:
a body member 12 extending from a first end (comprising the portion of the body member 12 extending from end 218 to ball member 42) to a second end (comprising the portion of the body member 12 extending from end 220 to ball member 42) and defining a body bore (comprising the internal bore extending between ends 218 and 220) and a neck bore (comprising the vertical bore in the body member 12 through which the stem 
a first seat carrier 26 housing a first seat 80, the first seat carrier 26 disposed in the first end of the body member 12;
a second seat carrier (comprising the carrier in seat assembly 66 that holds seat 82 that resembles carrier 26 in assembly 24) housing a second seat 82, the second seat carrier disposed in the second end of the body member 12;
a ball member 42 disposed in the body bore of the body member 12 between the first and second seat carriers, with the first and second seats 80, 82 engaging the ball member 42;
a stem member 122 disposed in the neck bore and coupled to the ball member 42;
a seal retainer 50 mounted to the second end of the body member 12, the seal retainer 50 configured to retain the ball member 42 (col. 4, lines 54-59), the first and second seat carriers and the first and second seats 80, 82 in the body member 12;
a first piston seal (comprising either of seals 74, 62, or the seal formed by either of seals 74, 62, wherein “piston” seals are interpreted as annular seals that seal between two nested structures in view of the applicant’s disclosure of a piston seal as an alternative to face and shoulder seals on pg. 9, lines 26-28 of the applicant’s specification) providing a first seal between an outer surface of the second seat carrier and an inner surface of the body bore of the body member 12;
a second piston seal (comprising seal 68, or the seal formed by seal 68, wherein “piston” seals are interpreted as annular seals that seal between two nested structures 
a first end connector 214 and a first fastener member 210 mounted to the first end of the body member 12;
a second end connector 216 and a second fastener member 210 mounted to the second end of the body member 12;
a handle member 130;
wherein when the ball member 42 is rotated to a fully closed position via the stem member 122, the ball member 42, the first and second seat carriers and the first and second seats 80, 82 are configured to move along the central longitudinal axis in a downstream direction in reaction to an upstream load or applied pressure (col. 11, lines 6-30);
wherein when the ball member 42 is rotated to a fully open position via the stem member 122, engagement of the stem member 122 with the ball member 42 forces the ball member 42 to be centered on the stem axis; and
wherein the first and second seats 80, 82 are each designed to deflect under load, and wherein the first piston seal and the second piston seal prevent bypass between the body member and the seal retainer (in addition to seal 60 or 62 if seals 60 or 62 aren’t the first piston seal, like the applicant’s piston seals 28 in grooves 23 and 24 of the second seat carrier 42 only partially prevent bypass on one side of the seal 
Stunkard lacks a mounting flange on top of and extending from the neck bore, and a lock plate positioned above an upper surface of the mounting flange and mounted to the stem member.
Scaramucci teaches in Figs. 1-20 a mounting flange 62 positioned on top of and extending from the neck bore; and a lock plate 64 positioned above an upper surface of the mounting flange 62 and mounted to the valve stem 50.  The mounting flange and lock plate are a part of a locking/latching assembly that allows the valve to be securely locked/latched in various positions.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the valve disclosed in Stunkard to include the locking/latching assembly taught by Scaramucci, including a mounting flange on the neck bore and a lock plate on the stem member, so that the valve can be securely locked/latched in various positions, as Scaramucci teaches.
Claims 16 and 20-21 (alternatively: 16) are rejected under 35 U.S.C. 103 as being unpatentable over Stunkard in view of Gutmann et al. (US 2015/0034853).
Regarding claim 16, Stunkard teaches a ball valve assembly, as previously discussed, but lacks a mounting flange on top of and extending from the neck bore, and a lock plate positioned above an upper surface of the mounting flange and mounted to the stem member.
Gutmann teaches in Figs. 1-60 (or Figs. 61-67) a mounting flange 156 positioned on top of and extending from the neck bore; and a lock plate 126 (or 504) positioned 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the valve disclosed by Stunkard to include the locking/latching assembly taught by Gutmann, including a mounting flange on the neck bore and a lock plate on the stem member, so that the valve can be securely locked/latched in various positions and the position of the valve can be identified, as Gutmann teaches (paragraphs 209 and 186).
Regarding claim 20, Gutmann teaches in Figs. 1-60 (or Figs. 61-67) that when the ball member (paragraph 133) is rotated to a first position, a window (formed as the recess in between protrusions 322) of the lock plate 126 (or 504) aligns with and exposes a first position indication marking (of the plurality of indicators 184) on the mounting flange 156; and wherein when the ball member is rotated to a second position, the window of the lock plate 126 (or 504) aligns with and exposes a second position indication marking (of the plurality of indicators 184) of the mounting flange 156.
Regarding claim 21, Gutmann teaches in Figs. 1-60 (or Figs. 61-67) and paragraph 144 that the first position is the fully closed position of the ball member (paragraph 133), and the second position is a fully open position of the ball member.
Claims 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Stunkard in view of He (US 2015/0300509).
Regarding claim 35, Stunkard discloses in Figs. 1-12 a ball valve assembly comprising:
a body member 12 extending from a first end (comprising the portion of the body member 12 extending from end 218 to ball member 42) to a second end (comprising the portion of the body member 12 extending from end 220 to ball member 42) and a neck bore (comprising the vertical bore in the body member 12 through which the stem 122 extends), the body bore having a central longitudinal axis;
a first seat carrier 26 housing a first seat 80, the first seat carrier 26 disposed in the first end of the body member 12;
a second seat carrier (comprising the carrier in seat assembly 66 that holds seat 82 that resembles carrier 26 in assembly 24) housing a second seat 80, the second seat carrier disposed in the second end of the body member 12;
a ball member 42 disposed in the body bore of the body member 12 between the first and second seat carriers, with the first and second seats 80, 82 engaging the ball member 42;
a stem member 122 disposed in the neck bore and coupled to the ball member 42; and
a seal retainer 50 mounted to the second end of the body member 12, the seal retainer 50 configured to retain the ball member 42 (col. 4, lines 54-59) the first and second seat carriers and the first and second seats 80, 82 in the body member 12;
wherein when the ball member 42 is rotated to a fully closed position via the stem member 122, the ball member 42, the first and second seat carriers and the first and second seats 80, 82 are configured to move along the central longitudinal axis in a 
wherein the first seat carrier 26 has a through hole, the first seat carrier 26 extending from an inner end (near the ball member 42) to an angled or spherical outer end (comprising the end that abuts wave spring 40, wherein said end is angled because it is angled 90o relative to the outer side of the first seat carrier 26), the angled or spherical outer end of the first seat carrier 26 configured to engage an angled or spherical inner wall of the body member 12 (indirectly via wave spring 40, wherein “engage” is interpreted as not necessitating the abutment of structures, because “abut” is recited as an alternative to “engage” on pg. 11, lines 11-16 of the applicant’s specification); and
wherein the second seat carrier has a through hole, the second seat carrier extending from an inner end (near the ball member 42) to a planar outer end (comprising the end that abuts wave spring 69, wherein said end is angled because it is angled 90o relative to the outer side of the first seat carrier 26), the planar outer end of the second seat carrier configured to engage a planar inner wall of the seal retainer 50 (indirectly via wave spring 69, wherein “engage” is interpreted as not necessitating the abutment of structures, because “abut” is recited as an alternative to “engage” on pg. 12, lines 14-20 of the applicant’s specification).
Stunkard lacks the first seat carrier being cylindrical, and the second seat carrier being cylindrical.
He teaches in Fig. 2 a ball valve in which the first and second seat carriers 26 are cylindrical.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second seat carriers disclosed by Stunkard to be cylindrical, as He teaches, so that the seat carriers are simpler to manufacture because they don’t have the multiple shoulders and varying widths like Stunkard teaches, and the body member can similar be simpler to manufacture. 
Regarding claim 36, Stunkard discloses in Figs. 1-12 that the first seat carrier 26 provides a seal (via either of seals 30, 38) between an outer surface of the first seat carrier 26 and an inner surface of the body bore of the body member 12; and wherein the second seat carrier provides a seal between: (i) an outer surface of the second seat carrier and the inner surface of the body bore of the body member 12 (via seal 74), and (ii) the outer surface of the second seat carrier and an inner surface of the seal retainer 50 (via seal 68).
Allowable Subject Matter
Claims 22-25, 34, and 37 are allowed.
The following is an examiner’s statement of reasons for allowance.  The prior art fails to disclose or render obvious, in combination with the other limitations recited:
with regard to claim 22, a floating ball valve in which the mating surface on the top of the mounting flange includes a groove that the abutment protrusion extending from the bottom of the lock plate can move, wherein the groove extends between first and second walls against which the abutment protrusion can be alternatively rotated to define two respective positions; 
with regard to claim 25, a floating ball valve comprising a face seal integral to the first seat carrier or the integral to the body member, wherein the face seal provides a seal between the first seat carrier and the body member; and
with regard to claims 34 and 37, a bidirectional floating ball valve with a second seal between the outer surface of the second seat carrier and an inner surface of the seal retainer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
LeBlanc et al. (US 2007/0007483) discloses in Figs. 3-7 a bidirectional ball valve with a floating ball member (Figs. 7A-C) comprising a first seal 315 providing a first seal between an outer surface of the second seat carrier 311 and an inner surface of the body bore of the body member 350, but lacks a second seal between the outer surface of the second seat carrier 311 and an inner surface of the seal retainer (comprising either of rings 342, 343, and spacer 360).  Runyan teaches in Figs. 1-4 a second seal 128 between the outer surface of a second seat carrier 104 and an inner surface of a seal retainer 102, wherein the second seal 128 biases the second seat carrier 104 toward the ball member 78 (col. 5, lines 53-65) similar to the wave spring 314 disclosed by LeBlanc.  However, it is not believed to be obvious to modify the wave spring disclosed by LeBlanc to be a biasing seal as taught by Runyan because it is not clear whether the seal can provide as much of a biasing force as the wave spring.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Jonathan Waddy. Whose telephone number is 571-270-3146.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM EST), alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/J. W./
Examiner, Art Unit 3753



/KENNETH RINEHART/Supervisory Patent Examiner, Art Unit 3753